Froessel, J. (dissenting).
We dissent and vote to reverse. There is no statute or other appropriate authority for the creation or existence of the so-called 11 tenure areas ’ ’ established by rule in this case. As a consequence of this decision, a teacher, competent and capable in all respects, may, at the will of a school board, be effectively deprived of tenure even after years of service. In our opinion, the Legislature certainly did not intend such result.
Alternatively, we may add, even under the so-called ‘ ‘ area ’ ’ system, it may be found that petitioner acquired tenure. She was appointed an elementary teacher, was recommended for tenure by the appropriate supervisory officials at the end of a three-year probationary period, and later she taught remedial reading at the elementary level for two periods a week for a full school year. Her service in the elementary ‘ ‘ area'’ ’ may thus be found to exceed three years as required for tenure.
The orders of the Appellate Division and Special Term should be reversed, and the motion to dismiss the petition denied, with costs.
*119Judges Dye, Fuld and Burke concur with Chief Judge Desmond; Judge Froessel dissents in an opinion in which Judge Van Voorhis concurs; Judge Foster taking no part.
Order affirmed.